Pettit, C. J.
This suit was brought by the appellant against the appellee, to recover certain assessments made by the directors of said company and the Marion Circuit Court, on a premium note given by the appellee for a policy of insurance in said company.
A demurrer for 'want of sufficient facts was sustained to the complaint, and this ruling is the only error assigned. The appellee has not put himself to the trouble to file a brief or make in any manner a suggestion of any particular reason why, or point on which the complaint is bad. •
The complaint shows the organization of the company, the giving of the note for a policy, the assessments on the note, the notice and demand for their payment, legal proceedings in which the franchises of the company were declared forfeited for insolvency, and the appointment of Whit-, man as receiver, with the powers usually and properly conferred on such officers or fiduciaries of the courts in such cases. We have examined our statutes, forms, and precedents, elementary writers, and adjudicated cases, and have not been able to satisfy ourselves that the complaint in this case is bad. See Boland v. Witman, 33 Ind. 34.
The judgment is reversed, at the costs, of the appellee, with instructions to the court below to overrule the demurrer, and for further proceedings.